otice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment, drawings, and amended Specification filed on 02/09/2021 is/are acknowledged and entered. By this Amendment, the Applicant amended claims 1-9 and added claims 10-12. Claims 1-12 remain pending in the application. 

Response to Arguments
As discussed below, the Applicant's arguments filed 02/09/2021 have been fully considered.

Claim Objections
In light of the amended claims, the objections are withdrawn.

Claim Rejections
35 USC 103
In light of the amended claims, new rejections are presented below.

Current Objections and Rejections
35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20110182717 to Tries et al. (Tries) in view of US Patent Publication 20130051988 to Heidingsfelder et al. (Heidingsfelder).
Claim 1
Regarding Claim 1, Tries discloses [a] turbocharger with a variable turbine geometry (See Tries Abstract), comprising
a turbine (1, 2, 5, 6, 7, 8, 9) with a turbine rotor (1) (See Tries turbine rotor 4) which is rotatably mounted in a turbine housing (2) (See Tries turbine housing 2);
the turbine (1, 2, 5, 6, 7, 8, 9) comprising a blade bearing ring (5) (See Tries blade bearing ring 6) being arranged about a turbine axis (A) (See Tries rotational axis R);
wherein the blade bearing ring (5) supports a number of blade shafts (6) (See Tries blade shafts 8);
wherein a plurality of adjustable guide blades (7) (See Tries guide blades 7) are arranged at the blade shafts (6) on a front side of the blade bearing ring (5);
wherein a plurality of blade levers (8) (See Tries blade lever 19) are arranged at the blade shafts (6) on a rear side of the blade bearing ring (5);
Tries discloses all of the essential features of the claimed invention except 
wherein a deformable an adjustment ring (9) is arranged coaxially with the blade bearing ring (5) and engages with the blade levers (8), a rotation of the deformable adjustment ring (9) relative to the blade bearing ring (5) providing for an adjustment of the guide blades (7);
characterized in that,
the deformable adjustment ring (9) comprises at least one axially protruding bearing stop (10), 
the bearing stop (10) being provided by deformation of the deformable adjustment ring (9).
However, Heidingsfelder teaches 
wherein a deformable an adjustment ring (9) (See Heidingsfelder adjusting ring 5) is arranged coaxially with the blade bearing ring (5) and engages with the blade levers (8), a rotation of the deformable adjustment ring (9) relative to the blade bearing ring (5) providing for an adjustment of the guide blades (7);
characterized in that,
the deformable adjustment ring (9) comprises at least one axially protruding bearing stop (10) (See Heidingsfelder stop 25), 
the bearing stop (10) being provided by deformation of the deformable adjustment ring (9) (See Heidingsfelder Para [0006]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Heidingsfelder to use a deformable adjustment ring in the Tries Turbocharger to minimize the cost of reworking the projection of the stop (See Heidingsfelder Para [0003]).

Claim 2
Regarding Claim 2, Tries, as modified by Heidingsfelder, discloses [t]he turbocharger according to claim 1, characterized in that the bearing stop (10) abuts against a face (8 b) of one of the blade levers (8) (See Tries Fig. 2), wherein a plain bearing arrangement is provided for a relative movement of the deformable adjustment ring (9) and the blade lever (8) (See Tries Para [0018]).
[The bearing stop (Tries recess 27) is in contact with a face of the blade lever at supporting face 25.]

Claim 3
Regarding Claim 3, Tries, as modified by Heidingsfelder, discloses [t]he turbocharger according to claim 1, except characterized in that the deformable adjustment ring (9) is manufactured from a sheet of metal.
However, manufacturing the adjustment ring is a product by process.  To anticipate the process of making the adjustment ring, the prior art must disclose the finished product and not the method of making the product. (See also MPEP § 2113.) Here, while Tries does not disclose the method of making the product, it does disclose the finished product: an adjustment ring.

Claim 4
Regarding Claim 4, Tries, as modified by Heidingsfelder, discloses [t]he turbocharger according to claim 1, characterized in that the bearing stops (10) are formed as an axially (See Tries Para [0003]).

Claim 5
Regarding Claim 5, Tries, as modified by Heidingsfelder, discloses [t]he turbocharger according to claim 1, characterized in that the deformable adjustment ring (9) is supported in openings (9 a) (See Tries Fig. 3 recess 27) with a closed rim (See Tries Fig. 3 inside rim of recess 27) by means of the lever heads (8 a) of the blade levers (8).

Claim 6
Regarding Claim 6, Tries, as modified by Heidingsfelder, discloses [t]he turbocharger according to claim 5, characterized in that the opening (9 a) is manufactured by means of fine blanking.
Manufacturing an opening by means of fine blanking is a product by process.  To anticipate the process of making the product, the prior art must disclose the finished product and not the method of making the product. (See also MPEP § 2113.) Here, while Tries does not disclose the method of making the product, it does disclose the finished product: an opening.

Claim 7
Regarding Claim 7, Tries discloses [t]he turbocharger according to claim 5, characterized in that the axially protruding bearing stop (10) is provided as a deformation of a portion of the closed rim of the opening (9 a) (See Tries Fig. 3 stop wall 29).

Claim 12
Regarding Claim 7, Tries, as modified by Heidingsfelder, discloses [t]he turbocharger according to claim 4, characterized in that the bearing stops (10) are formed as the axially directed deformation of a bridge, in a V-shaped or U-shaped manner (See Heidingsfelder Fig. 3 stop 25).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 8-11 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention.
Specifically, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 8, in claim 8 the prior art of record does not teach:
A method “comprising the steps of
a. providing a piece of sheet metal;
b. removing material from the sheet metal, in particular by means of fine blanking, in order to provide a planar intermediate with a number of openings (9 a) with a closed rim;
c. deforming a portion of the intermediate in a direction perpendicular to a plane of the intermediate in order to provide for an axially protruding bearing stop (10).”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746